DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 45-47, 51-54, 58, 60 and 71-81 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45, 47, 51-54, 58, 60, 71-72 and 74-81are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo in view of Nisperos-Carriedo (5,376,391), Wiki, Thomson (4,649,057), Cothran (2,383,451), Hall and Shepherd and Benard.
Nobuo: DK 146493 B; published Oct. 24, 1983.
Wiki: Wikipedia: Morpholine; published online at least by Feb. 05, 2011 at: https://web.archive.org/web/20110205184434/https://en.wikipedia.org/wiki/Morpholine

Hall: Edible coatings and films to improve food quality, 2nd Edition; version date: May 17, 2011.

Shepherd: The effects of stress on plant cuticular waxes; Tansley Reviews; Received: 16 February 2006; Accepted: 5 May 2006; published New Phytologist (2006) 171: 469–499.

Benard: WO/2001/003511: METHOD OF COATING FOOD PRODUCTS AND A COATING COMPOSITION; Publication Date: 1/18/2001.







Independent claim 45
Nobuo teaches methods of applying a coating solutions (i.e. wet compositions) to agricultural products, including fruits and vegetables after they are harvested, wherein the application of the coating to the surface of the product achieves:

1) long term respiratory suppression, 
2) suppression of long term water content evaporation, and 
3) suppression of quality change or quality degradation due to microorganisms (pg. 1, 29+).

Step of applying
Nobuo teaches, the method comprises a step of applying the wet composition (starting on pg. 3, 125+).

Wet composition
Nobuo teaches, the wet composition, comprises: Beeswax: from 3 to 20 wt% of a hydrophobic substance (pg. 6, 29+), wherein the hydrophobic substance, includes beeswax (6, 91+), which encompasses the claim of: from about 15 to 25% (w/w) of an edible wax having a melting temperature lower than 70°C, by total weight of said wet composition, wherein the edible wax is beeswax.




Wet composition
Nobuo teaches, the wet composition, comprises: Emulsifying agents (LS: According to the preferred embodiment of the invention, said composition also comprises a kind of emulsifying agent... and thereafter), which encompasses the use of an emulsifier.

Nobuo teaches, the wet composition, comprises: Water (6, 29+) as the base (Ex. 2-11), shown in amounts of in amounts from about 60 wt% (Ex. 7)  through around 90 wt% (Ex. 2-6, 8-10) up to about 98 wt% (Ex. 11), which encompasses the claim of about 65%-84% (w/w) water, by total weight of said wet composition.

Nobuo teaches, the wet composition, comprises: water soluble high polymers, including polysaccharide gums (pg. 6, 66+).
Nobuo does not discuss the use of the specifically claimed, a non-gelling hydrocolloid polymer (guar gum as in claim 51).
Nisperos-Carriedo also teaches methods of making fruit and vegetable coatings comprising: beeswax (4, 16+), emulsifiers (3, 63+) water (5, 34+) and polysaccharide polymer gums in amounts of 0.1 to 4 wt% (ref. clm. 1) and further provides the use of the specifically claimed type of polysaccharide polymer gum, guar (i.e. a non-gelling hydrocolloid polymer) (ref. clm. 4).



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fruit and vegetable coatings comprising: beeswax, emulsifiers, water, and water soluble polysaccharide polymer gums as Nobuo, to include the specifically claimed type of water soluble polysaccharide polymer gum, a non-gelling hydrocolloid polymer (i.e. guar gum), as claimed, because Nisperos-Carriedo illustrates that the art finds guar gum (i.e. a non-gelling hydrocolloid polymer) to be suitable for similar intended uses, including methods of making fruit and vegetable coatings comprising: beeswax, emulsifiers, water, and water soluble polysaccharide polymer gums (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

The modified teaching, in Nisperos-Carriedo, provides the amount of non-gelling hydrocolloid polymer (i.e. gums) are used in amounts of 0.1 to 4 wt% (ref. clm. 1), which encompasses the claim of up to 1 wt%.

Nobuo teaches, the wet composition, comprises: Fatty acids: Nobuo uses beeswax, that comprises fatty acids, however, does not discuss that fatty acids are in the coating composition, as claimed.
Further, the modified teaching, in Nisperos-Carriedo, provides that the coating composition comprises further fatty acids (i.e. stearic acid) (4, 17+).


Nobuo teaches the wet composition, comprises: emulsifiers (see pg. 5, 122+).
Also, the modified teaching, in Nisperos-Carriedo, also provides emulsifiers (ab.)
The modified teaching does not discuss the use of the specifically claimed emulsifier, morpholine.
Wiki also teaches methods of using wax coatings to surface coat fruits and further provides that morpholine is used as an emulsifier (see As a fruit coating).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making wax coatings for fruit with emulsifiers, as the modified teaching above, to include the use of the specifically claimed emulsifier, morpholine, as claimed, because Wiki illustrates that the art finds morpholine as being suitable for similar intended uses, including methods of making wax coatings for fruit with emulsifiers (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

On the wet composition being a homogenized emulsion 
Since Nobuo teaches the wet composition comprises emulsifiers one of skill would have a reasonable expectation that the composition is an emulsion, as claimed.
Nobuo also teaches that the wet composition is made homogenous by agitation (pg. 15, 35+), which means that the wet composition is homogenized.



Since Nobuo teaches the wet composition is homogenized and comprises emulsifiers, it is further reasonable to expect that the claimed form, a homogenized emulsion, would have been obvious.
It would be reasonable to expect that similar emulsifiers would have similar functionality, including: to stabilize said homogenized emulsion; to enable the wet composition to be in a liquid form at room temperature; and to facilitates solubility of the wax in the composition, as claimed.

Step of drying 
Nobuo teaches that after said coating is applied to the post-harvest produce, a step of drying occurs (see: discussion of Fig. 1, Embodiments 14, 16 and 18-20), which anticipates the claim of drying the post-harvest edible plant matter following the step of applying the wet composition.

Intended use of the step of drying: Nobuo teaches that the coating is dried, therefore the applied composition forms a dried wax-based layer coating on the edible plant matter, as claimed.

Step of reducing wax thickness/brushing
Nobuo does not discuss a step of reducing the thickness of the wax.



Thomson also teaches methods of treating produce/fruit by coating and drying, and further provides a step of cleaning with detergent and brushing thereafter to remove the coating (5, 5+).
In the alternative, Cothran also teaches methods of treating produce/fruit by coating and drying, and further provides a step of brushing alone, thereafter (pg. 4, col.2, ln. 65+).
Hall also teaches methods of applying edible coatings to produce (title of Chapter 3); and further provides a step of polishing with brushes while the produce is drying, and thereafter, wherein teaching that when the produce are left to dwell too long (indicating after drying) that the skin of the produce would be injured.  This imparts that the coating is reduced so much that the skin of the produce is injured. 
Shepherd also teaches about the treatment of produce coatings, including a step of brushing waxy coatings on produce, and further provides that brushing create mechanical stress which results in coating losses,  Such a reduction in the waxy coat is reported to in amounts of 15% (see section IX. Mechanical stress).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of waxy coating produce by using a step of brushing, as the modified teaching above, to include said step occurs after the step of coating to reduce the thickness of the coat, as claimed/taught, because the combination of Thomson, Cothran, Hall and Shepherd illustrates that the art finds such a step to be suitable for similar intended uses, including the removal of a waxy coating on produce.


Further, it is the examiners opinions that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to brush produce having a waxy coating, as Nobuo, to include that the brushing is for removal of a portion of the coat, as claimed, because the combination of Hall and Shepherd provide removal by brushing occurs and that it functions in such a manner that the removal is due to the mechanical stress of brushing, therefore, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, one of skill would be modified to attempt such a feat.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Functionality
The modified teaching, in Nisperos-Carriedo, provides the use of hydrocolloid polymer (i.e. gums), as discussed above, which are known for their use to increase gloss.
The modified teaching provide a way to modify the thickness of the coating, as broadly claimed, however, does not discuss this broad step increases the gloss of the produce.
Bernard also teaches methods of making fruit and vegetable coatings (Technical Field) comprising waxy emulsions, with hydrocolloid polymers (1st para. in Detailed Description), as the modified teaching above, and further provides that hydrocolloid polymers are used for the benefit of providing a protective glossy coating (3rd para about Ex. 1) for food products.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coating produce with waxy emulsions comprising hydrocolloid polymers, as the modified teaching above, to include that such a step is known for the benefits of improving the gloss of the produce, as claimed, because Benard provides evidence that hydrocolloid polymers function to provide a glossy coating.

Properties/functionality 
Nobuo teaches that the coating of the on the post-harvest edible plant matter, functions to provide the suppressing of weight respiration and evaporation of water content (pg. 1, 38+), which imparts that the coating reduces weight loss, as claimed, because by preserving the weight and water content of the produce, weight loss is reduced.
Nobuo teaches that the coating of the on the post-harvest edible plant matter, functions to prevent a change in quality or quality degradation (pg. 1, 38+), including no visible decomposition and providing a good external appearance (pg. 8, 29+), which imparts the preserving of the natural gloss because visible appearance includes a natural gloss.  This means that the gloss is 100 % of the natural product, which encompasses the claim of at least about 80 % of the natural gloss of uncoated product.
Nobou’s teaching that the coating functions to prevent changes in quality/quality degradation, also means that the method of coating does not generate off-flavors that affect the taste of the edible plant matter, as claimed.

Further, it would be reasonable to expect that similar method of coating product using similar steps to apply a similar composition with similar ingredients would have similar results, including:
increase gloss to at least about 80 % of the natural gloss of uncoated produce;
reducing weight loss; and 
not generating off-flavors that affect the taste of the edible plant matter, as claimed.

Independent claims 72 and 74
As for claim 72, the modified teaching, in Thomson, provides that the coating is applied to the surface of produce evenly, therefore and it would be reasonable to expect that the hydrocolloid polymer coating  would form discontinuities, including that the coating would mimic the natural surface of the produce. This would occur because the term even, by definition, is an amount that is equal in number and therefor given an even/equal thickness is applied over the surface of the produce, it would mimic the natural surface provided, including producing discontinuities, as claimed.
All other claim limitations are discussed in the rejection above.

As for claim 74, all of the claimed limitations are discussed herein (see discussion on claims 45 above.



In summary, the claims are toward a generic method of coating to produce, including: any method of applying the coating, wherein no particular coating method is required; and any method of drying the coating, wherein no particular drying method is required; and any method of reducing the thickness of the coating, wherein no particular coating method is required.
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of coating post-harvest produce, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The prior art included each element claimed although not necessarily in a single reference, yet one of ordinary skill in the art could have combined the elements as claimed by known produce coating methods, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).





Dependent claims
As for claim 47, Nobuo does not limit the type of fruits and vegetables coated (ref. clm. 1), therefore one in the art would have the skill to envisage the use of: peppers, eggplants cherries, berries, plums and persimmons, as claimed.

As for claim 51, the modified teaching, in Nisperos-Carriedo, provides locust bean gum (LBG), guar gum, xanthan gum, locust bean gum and mixtures thereof (3, 30+), as claimed.

As for claim 52, the modified teaching, in Nisperos-Carriedo, provides  0.1 to 10 wt% of hydrocolloid (Table 2), which encompasses the claim of up to 2% (w/w) of hydrocolloid polymer of the composition.  

As for claim 53, the modified teaching, in Nisperos-Carriedo, provides fatty acid, including stearic acid, as discussed above.

As for claim 54, the modified teaching, in Nisperos-Carriedo, provides: 0.1 to 9 wt% of stearic acid, the plasticizer of Table 2, in the composition and therefore encompasses about 0.2% to 10% (w/w) of a fatty acid, as claimed.




As for claim 58, the modified teaching, in Cothran, provides no limits on the brushing time, which means it is open to any amount of time, and encompasses up to 20 minutes, as claimed. Further, since the claim only provides an upper limit, a broadest reasonable interpretation includes that the lower range includes zero. 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of treating produce by coating and drying, as the modified teaching above, to include a step of brushing thereafter, as claimed, because Cothran illustrates that the art finds a step of a step of brushing after coating and drying, as being suitable for similar intended uses, including methods of treating produce by coating and drying (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 60, the modified teaching, in Nisperos-Carriedo, provides 0.1 to 9 wt% of stearic acid (i.e. a fatty acid), the plasticizer of Table 2, which encompasses 0.2% -10% (w/w) of a fatty acid, as claimed.

Nisperos-Carriedo further provides 0.05 to 9 wt% of emulsifier (Table 2), which encompasses 0.1% - 15 % (w/w) of an emulsifier, as claimed.




As for claim 71, the modified teaching, in Thomson, provides that the coating is applied to the surface of produce evenly, therefore and it would be reasonable to expect that the hydrocolloid polymer coating  would form discontinuities, including that the coating would mimic the natural surface of the produce. This would occur because the term even, by definition, is an amount that is equal in number and therefor given an even/equal thickness is applied over the surface of the produce, it would mimic the natural surface provided, including producing discontinuities, as claimed.

As for claims 75-77, Nobuo teaches that “after drying, the thickness of the obtained membrane is of the order of 3-100 microns, in particular from 3-20 microns (see exact verbiage).
The modified teaching, in Hall, provides a step of brushing; and in Shepherd, provides that the brushing of waxy coatings on produce, and further provides that brushing create mechanical stress which results in coating losses,  Such a reduction in the waxy coat is reported to in amounts of 15% (see section IX. Mechanical stress).
Therefore, it is the examiner’s opinions that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to brush produce having a waxy coating for removal of a portion of the coat due to the mechanical stress of the brushing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


As for the amount of the removal, since Nobuo teaches that “after drying, the thickness of the produce coating is 3-100 microns, as discussed above, and Shepherd provides that brushing removes 15%, the combined teaching provides that the thickness of the coating after it is reduced by brushing would be about 2.9 to 97 microns, which encompasses the claim: wherein the coating thickness is between 20 and 50 µm, and the coating thickness is reduced to between about 10 to about 40 µm.

As for claims 78-79, the modified teaching, in Thomson, provides that the coating is applied to the surface of produce, and after which the surface is buffed with soft brushes to distribute the coating evenly over the surface.
Thomson provides that these steps can be repeated for the desired result, therefore subsequent steps provide further redistribution of wax in the coating on the surface of the edible plant matter.  

As for claim 80-81, Nobuo teaches that the coating of the on the post-harvest edible plant matter, functions to provide the suppressing of weight respiration and evaporation of water content (pg. 1, 38+), which imparts that the coating reduces weight loss, as claimed, because by preserving the weight and water content of the produce, weight loss is reduced.
Nobuo does not limit the amount of weight loss reduction achieved, therefore the teaching encompasses from above zero to below 100 wt% of weight loss reduction, which encompasses the claim of reduced weight loss by at least 20% to about 50% compared to uncoated plant matter under the same storage conditions.
Further, it would reasonable to expect that similarly broad methods of applying, drying and brushing similar coatings having similar ingredients, onto produce, would yield similar results, including: wherein the edible plant material that is coated with the dried wax containing coating reduces weight loss by at least 20% to about 50% compared to uncoated plant matter under the same storage conditions, as claimed. 

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo in view of Nisperos-Carriedo (5,376,391), Wiki, Thomson (4,649,057), Cothran (2,383,451), Hall and Shepherd and Benard, as applied to claims 45, 47, 51-54, 60, 71-72 and 75-81 above, further in view of ‘575.
‘575: ES 298575 A; Procedure For The Protection And Treatment Of All Kinds Of Fresh Fruits, Especially Citrus;  published 1964-09-01.


As for claim 46, Nobuo teaches that after said coating is applied to the post-harvest produce, a step of drying occurs (see: discussion of Fig. 1, Embodiments 14, 16 and 18-20), as discussed above.
The modified teaching, in Thomson provides a step of brushing, then a step of buffed with soft brushes to distribute the coating evenly, which means that the thickness of the coat is achieved by brushing (i.e. using soft brushes).
The modified teaching is not explicit about the order of the steps, wherein the step of brushing occurs after a step of drying.



‘575 also teaches methods of coating product with compositions comprising wax, and further provides that the method steps are ordered in the claimed manner: 1) coating, 2) drying, then 3) polishing ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of coating product with compositions comprising wax, as the modified teaching above, to include the method steps are ordered in the claimed manner: 1) coating, 2) drying, then 3) polishing ab.), as claimed, because ‘575 illustrates that the art shows such a thing was long known to be suitable for similar intended uses, including methods of coating product with compositions comprising wax, which imparts reasoning for obviousness in that since it was known for such a thing to have been done and published one in the art would have had a reasonable expectation of success (see MPEP 2144.07).

Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo in view of Nisperos-Carriedo (5,376,391), Wiki, Thomson (4,649,057), Cothran (2,383,451), Hall and Shepherd and Benard, as applied to claims 45, 47, 51-54, 60, 71-72 and 75-81 above, further in view of Rapaport.
Rapaport: WO1996033401A1, published Oct. 24, 1996. 
As for claim 73, the modified teaching does not discuss the use of a glossmeter.
Rapaport also teaches methods of using fruits and vegetables (ab.) and further provides that a glossmeter is used to measure their gloss (ab.).
Said teaching provides that the intensity of gloss is evaluated by a glossmeter.  


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using fruits and vegetables, as the modified teaching above, to include the use of a glossmeter to measure their gloss, as claimed, because Rapaport illustrates that the art finds the use of glossmeter to measure the gloss of fruits and vegetables as being suitable for similar intended uses, including methods of using fruits and vegetables (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Claims 75-77 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo in view of Nisperos-Carriedo (5,376,391), Wiki, Thomson (4,649,057), Cothran (2,383,451), Hall and Shepherd and Benard., as applied to claims 45, 47, 51-54, 60, 71-72 and 75-81 above, further in view Marmur.
Marmur: Increase in gloss of coated red peppers by different brushing procedures; received 29 September 2011; revised 28 November 2012; accepted 4 December 2012.
In the alternative, Marmur also teaches methods of coating produce, and further provides that that the thickness of such food coatings are typically 20 to 50 microns. 
Marmur then teaches that the thickness and gloss of the produce coating decreases as an outcome of the brushing procedure (see the discussion of Fig. 2 in col. 2 of pg. 534).




It would have been obvious to a person having ordinary skill in the art at the time the invention was made to reduce the thickness of a produce coating, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is the examiner’s position that both process parameters of brushing and coat thickness are known result effective variables.  Brushing results is less coating whereas no brushing results in more coating. 
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the coating thickness used in the modified produce coating process of above, through routine experimentation, as shown by Marmur, to impart the thickness of the coating material with the desired thickness associated with the brushing/removal of the produce coating material, including wherein the coating thickness is between 20 and 50 µm, and the coating thickness is reduced to between about 10 to about 40 µm, as claimed, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.




Response to Arguments
The Status of the Claims 
It is asserted, that after entry of this amendment, claims 45-47, 51-54, 58, 60, and 71-74, as amended, and new claims 75-81 will be pending in this application. 
Claim 45 has been amended to clarify in step (b) that a dried wax containing coating is formed after drying the post-harvest edible plant matter. Claim 45 has also been amended to recite a step of reducing the thickness of the dried wax containing coating to increase gloss to at least about 80% of the natural gloss of uncoated post-harvest plant matter while also reducing weight loss and without generating off-flavors that affect the taste of the edible plant matter. Support for this amendment is found in the specification published specifications at paragraphs [0017] to [0019], [0075], and [0076] and in the corresponding text of the specification as originally filed. 
Dependent claim 46 has been amended to clarify that the thickness of the dried wax containing coating is reduced by brushing of the post-harvest edible plant matter. 
Claim 72 has been amended to clarify that step (c) is conducted to provide discontinuities in the wax based layer coating and to add step (d) which recites reducing thickness of the wax- based layer coating to increase gloss to at least about 80% of the natural gloss of uncoated plant matter while also reducing weight loss and without generating off-flavors that affect the taste of the edible plant matter. Support for this amendment is also found in the specification published specifications at paragraphs [0017] to [0019], [0075], and [0076] and in the corresponding text of the specification as originally filed. 
Claim 74 has also been amended to clarify that the brushing is conducted for a time sufficient to reduce the thickness of the dried wax containing coating. Claim 74 was also amended to recite that the brushing step is conducted to increase gloss while also reducing weight loss and without generating of flavors that affect the taste of the edible plant matter. This is similar to the amendment to claims 45 and 72 herein such that support for these changes can be found in the same paragraphs mentioned previously. 
New claims 75-81 are directed to preferred embodiments of the invention. Claims 75-77 are directed to the degree of reduction of coating thickness, as supported by paragraph [0076] of the specification. Claims 78 and 79 recite that the method further comprises inducing redistribution of wax in the coating on the surface of the edible plant material to increase gloss of the coated edible plant matter as supported in the specification at paragraph [0075]. Claims 80 and 81 recite that the edible plant material is coated with the drive wax containing coating reduces 
weight loss by at least 20 to about 50% compared to uncoated plant material under the same storage conditions. This is supported by the specification at paragraph [0076]. 


As no new matter has been added by the claim changes or additions, they all should be entered at this time. 
In response Applicant’s timely response is appreciated. It is noted that independent claims 72 and 74 basically recite what is required of independent claim 45 with minor further limitations which could be recited in dependent claims, allowing for the examination to be more compact wherein the time spend is toward finding possible allowable subject matter versus comparing claims each and every round of prosecution.
 
Rejections under 35 U.S.C. 103 
It is asserted, that in addition to the comments previously submitted regarding the cited references, none of these references teaches reducing the thickness of any fruit or vegetable coating for any reason, let alone for increasing the gloss the coating to at least about 80% of the natural gloss of uncoated post-harvest plant matter while also reducing weight loss and without generating off-flavors that affect the taste of the edible plant matter. As noted above, the independent claims have been amended to emphasize this coating reduction step and the previously applied reference do not discuss such a claim.
In response, please see the modified teaching above, necessitated by said amendments.

It is asserted, that as previously explained, Cothran is directed to the use of high melting temperature waxes, including carnauba wax and ouricury wax as the basis or as a substantial component of aqueous wax emulsions for waxing fresh vegetable produce. The melting temperature of carnauba wax is 82-86 C and the melting temperature of ouricury wax is 81-84 C. Cothran explicitly teaches that in order to provide the vegetables' or fruits' surfaces, coated by a wax emulsion coating, with a pronounced gloss or shine, it has long been common practice to employ carnauba wax in such emulsions (page 1, right paragraph, lines 32-42). 
Accordingly, the disclosure of Cothran is irrelevant to the present claims, which recite that the composition comprises a wax having a melting temperature below 70 C, the wax being beeswax, and actually teaches away from the present invention. 
As disclosed in the instant specification and in the comparative examples the use of beeswax resulted in a glossier appearance as compared to a plant matter coated with a hydrocolloid-wax composition wherein the wax has a melting temperature above 70 C. (e.g., carnauba wax), wherein the glossier appearance was contemplated to result from the greater redistribution of the wax due to its relative softness (paragraph [0037] of the published application). 
In response, a teaching of another way is not a teaching away, therefore this argument is not persuasive.  Further Cothran is provided merely to show it was known to brush a coating after it was applied and dried.

It is asserted, that Cothran includes triethanolamine soap emulsifier (see, e.g., page 2, left column, lines 59-64) or alkali metal hydroxides (see, e.g., page 3, left column, lines 3-4). Cothran is completely silent with respect to the emulsifiers being morpholine or ammonia. 
While mentioning the use of ammonium hydroxide in the instances where inversion of the ouricury wax emulsion into the oil-in-water type fails to occur, Cothran teaches that its addition results in an unpleasant smell, and increases both surface tension and alkalinity to an extent which may destroy or seriously affect the utility of the emulsion for waxing fresh vegetable produce. 
Cothran therefore teaches away from the present invention in which the emulsifier selected from morpholine and ammonia effectively stabilizes the emulsion, reducing the weight loss and preserving the gloss of the post-harvest plant matter. And also for this reason, a skilled artisan would not look to Wiki to remedy the deficiencies of Cothran. 
In response, a teaching of another way is not a teaching away, therefore this argument is not persuasive. Further Cothran teaches ammonium hydroxide may be used, therefore the teaching makes its function option as its use is optional. Finally, Cothran is provided merely to show it was known to brush a coating after it was applied and dried.

It is asserted, that Cothran is further completely silent with respect to the inclusion of the non-gelling hydrocolloid. As such, Cothran cannot and does not teach formation of a dried wax-based layer coating on the edible plant matter, which has discontinuities formed by the hydrocolloid polymer, as recited in claim 72. 
And a skilled artisan would not look to Cothran to modify the other references, and even if he or she did, the result would be a higher melting temperature wax which is not what Applicants have ever claimed. 
In response, the claim does not limit the melting temperature to only what is claimed, and even if it did, the modified teaching already provides the specifically claimed coating composition, therefore Cothran is provided merely to show it was known to brush a coating after it was applied and dried.

It is asserted, that the office action suggests that Cothran further provides a step of brushing thereafter (pg. 4, col.2, In. 65+). This is not entirely accurate, for what Cothran first emphasizes is that his "emulsion wets the treated articles well and spreads uniformly over their surfaces, giving a lustrous or glossy finish merely upon drying" (emphasis added). 
Clearly, Cothran is teaching that the desired finished is easily achieved without further effort. And while he does go on to state that "although the dried coating may be further burnished if desired by the use of the usual polisher brushes" (emphasis added). A skilled artisan would recognize that "burnished" means "to polish by rubbing" and generally this applies to metal. Synonyms to this term include: shine brighten rub up/down buff (up) - smooth glaze furbish, again primarily relating to the finishing of metal objects. While Cochran may be suggesting that you can "shine" the surface, it clearly seems to be optional as his coating already gives a lustrous or glossy finish. And none of these terms teach or suggest reducing the thickness of the applied coating as presently claimed. Certainly, there is no disclosure of reducing the coating thickness by up to 50% from between 20 and 50 pm to between about 10 to about 40 pm as in claims 75-77. 
In response, Cothran does teach a step of removing the coating by brushing (5, 5+), as discussed above.  Further, new claim limitations are discussed in the modified teaching above.

It is asserted, that as previously explained, a skilled artisan would not even be motivated to combine the teaching of Cothran with the teaching of GB '534 to employ the optional burnishing step of Cothran in the coating method of GB '534. GB '534's coating method, upon drying, results in the formation of microvoids between the dispersoid particles or microparticles of the hydrophobic substance and within the continuous matrix of the water-soluble high polymer. GB '534 teaches that these 9 
microvoids are mutually intercommunicative or continuous and form tortuous passageways for the passage of gases between the side of the membrane contacting the epidermis and the side contacting the outer atmospheric air. A skilled artisan would readily realize that brushing such dried coating composition would destroy this structure and function, preventing the passage of gases, which enables efficient preservation of the coated commodity. And Cothran himself is generally satisfied with his coating being sufficiently lustrous or glossy without further treatment. 
In response, although Applicant’s opinion is appreciated no evidence is provided to show that by removing a partial portion of the coating with brushing, that the teaching of micropores in the structure is destroyed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ‘365 teaches methods of coating agriculture products, and further provides that that the thickness of such food coatings are typically up to 50 microns, or in the case of having a suitable bonding force, the coating is from 1 to 100 microns (4th full para. on pg. 2). 
‘365: CN 87103865 A: Sulfonated Polymer Modified Coating Layer; published 12/16/1987 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5954. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793